DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/18/2022 has been entered.

Response to Arguments
Applicant's arguments filed 05/18/2022 have been fully considered but they are not persuasive. Applicant argues: (1) the present applicant has the aspects of a function is assigned to a spot on a tactile surface of the vehicle and a passive tag (e.g., the passive control element) non-permanently secured to the spot. The passive tag (e.g., the passive control element) is purely passive (see paragraph 0025 of the published application and FIG. 1).
In response, Examiner notes the prior art reference, Sorokin (DE 10 2014 218 504) discloses the aspects of a function is assigned to a spot (MTD paragraph 14 “Operating elements are either positioned completely freely or at predefined snap-in points”) on a tactile surface (3) of the vehicle and a passive tag (MTD paragraph 30: “(t)he assignment of the function to the control element is independent of the position to which the control element is brought”; MTD paragraph 22: “Control elements can be equipped with new functions at a later point in time or new functions can be assigned to certain control elements after delivery of the vehicle”) non-permanently secured (MTD paragraph 26: “The controls include a magnet on their underside so that they can be detachably attached to the dashboard”) to the spot. The passive tag (MTD paragraph 30: “(t)he assignment of the function to the control element is independent of the position to which the control element is brought”; MTD paragraph 22: “Control elements can be equipped with new functions at a later point in time or new functions can be assigned to certain control elements after delivery of the vehicle”) is purely passive (MTD paragraph 30: “(t)he assignment of the function to the control element is independent of the position to which the control element is brought”; MTD paragraph 22: “Control elements can be equipped with new functions at a later point in time or new functions can be assigned to certain control elements after delivery of the vehicle”).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1, lines 1-7 state “A device for customizing a location of a control element for a vehicle function comprising … an adhesive pad with a logo”.  There is no support in the specification or drawings that the “control element” and “adhesive pad” are separate elements.  Paragraph 45 in the US publication explicitly states “(t)he control elements 4 may be repositionable adhesive pads with a logo representing a function of the vehicle”.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 12 and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 1-2 introduce the element “a control element”.  Claim 1, line 3 then introduces the element “a passive control element”.  It is unclear whether the “passive control element” in line 3 is referring to the “control element” in lines 1-2 or is a separate “control element”.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sorokin et al. (DE 10 2014 218 504 A1; Machine Translation of Description ‘MTD’) in view of Rao et al. (WO 2017/087872 A1, published 05/26/2017; for purposes of this Examination, Examiner will refer to US PG Publication 2018/0373350) and Bouaziz et al. (WO 2017/041962 A1, published 03/16/2017; for purposes of this Examination, Examiner will refer to US PG Publication 2020/0125242).
With respect to claim 1, Sorokin et al. discloses a method for customizing a location of a control element (2a-2c) for a vehicle function (MTD paragraph 6), comprising: non-permanently fastening (MTD paragraph 26: “The controls include a magnet on their underside so that they can be detachably attached to the dashboard”) a passive control element (2a-2c) in an active fastening area (3; fig. 1, MTD paragraphs 10, 20, 25, 29) of the vehicle, the active fastening area being in electronic connection with a control unit (MTD paragraph 13); and defining a function of the vehicle (MTD paragraphs 8, 22, 27, 30) associated with the passive control element (2a-2c) to a portion of the active fastening area where the passive control element is non-permanently fastened (MTD paragraph 30: “(t)he assignment of the function to the control element is independent of the position to which the control element is brought”).  (Fig. 1, MTD paragraphs 6-32.)  Sorokin et al. discloses the passive control element’s connection to the fastening area as with a magnetic fixing mechanism (MTD paragraph 14) but does not explicitly state an adhesive pad.  Rao et al. teaches of a removable control element (abstract, paragraphs 4-5, 20) using an adhesive pad (paragraph 40).  (Fig. 3, abstract, paragraphs 4-5, 20-40.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Rao et al. into the invention of Sorokin et al. in order to help to guide the display knob into a connected state.  (Paragraph 40.)  Furthermore, because both Sorokin et al. and Rao et al. teach methods of removably securing control elements, it would have been obvious to one skilled in the art at the time the invention was filed to substitute one method (magnetic fastening) for the other (adhesive connection) to achieve the predictable result of removably securing control elements.  Sorokin et al. discloses “lettering that describes the function assigned to the control element can also be displayed in the vicinity of the respective control element” in MTD paragraph 31 but does not explicitly disclose the logo being on the control element.  Bouaziz et al. teaches of having a logo representing a function of the vehicle on a control element that is movable (Paragraphs 5, 12-13, 16, 24).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Bouaziz et al. into the invention of Sorokin et al., as modified, in order to appropriately trigger or activate the assigned appliance function.  (Paragraph 16.)  Furthermore, because both Sorokin et al. and Bouaziz et al. teach methods of labeling control elements, it would have been obvious to one skilled in the art at the time the invention was filed to substitute one method (on the control element) for the other (adjacent the control element) to achieve the predictable result of identifying control elements.  
With respect to claim 2, Sorokin et al., as modified, discloses modifying the function (MTD paragraphs 8, 22, 27: MTD paragraph 22 “Control elements can be equipped with new functions at a later point in time or new functions can be assigned to certain control elements after delivery of the vehicle”) associated with the passive control element (2a-2c).  (Fig. 1, MTD paragraphs 6-32.)
With respect to claim 3, Sorokin et al., as modified, discloses repositioning (MTD paragraphs 10, 14, 26: MTD paragraph 14 “Similar to the magnets on a clipboard, a control element can stick to any point on the display surface.  Operating elements are either positioned completely freely or at predefined snap-in points”) the passive control element (2a-2c).  (Fig. 1, MTD paragraphs 6-32.)
With respect to claim 4, Sorokin et al. discloses a device for customizing a location of a control element (2a-2c) for a vehicle function (MTD paragraph 6), comprising: a control unit (MTD paragraph 13) for controlling the vehicle function; an active fastening area (3; fig. 1, MTD paragraphs 10, 20, 25, 29) in electrical connection with the control unit (MTD paragraph 13); and non-permanently fastening (MTD paragraph 26: “The controls include a magnet on their underside so that they can be detachably attached to the dashboard”) a passive control element (2a-2c) in an active fastening area (3; fig. 1, MTD paragraphs 10, 20, 25, 29) of the vehicle, the active fastening area being in electronic connection with a control unit (MTD paragraph 13); and defining a function of the vehicle (MTD paragraphs 8, 22, 27, 30) associated with the passive control element (2a-2c) to a portion of the active fastening area where the passive control element is non-permanently fastened (MTD paragraph 30: “(t)he assignment of the function to the control element is independent of the position to which the control element is brought”.  (Fig. 1, MTD paragraphs 6-32.)  Sorokin et al. discloses the passive control element’s connection to the fastening area as with a magnetic fixing mechanism (MTD paragraph 14) but does not explicitly state an adhesive pad.  Rao et al. teaches of a removable control element (abstract, paragraphs 4-5, 20) using an adhesive pad (paragraph 40).  (Fig. 3, abstract, paragraphs 4-5, 20-40.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Rao et al. into the invention of Sorokin et al. in order to help to guide the display knob into a connected state.  (Paragraph 40.)  Furthermore, because both Sorokin et al. and Rao et al. teach methods of removably securing control elements, it would have been obvious to one skilled in the art at the time the invention was filed to substitute one method (magnetic fastening) for the other (adhesive connection) to achieve the predictable result of removably securing control elements.  Sorokin et al. discloses “lettering that describes the function assigned to the control element can also be displayed in the vicinity of the respective control element” in MTD paragraph 31 but does not explicitly disclose the logo being on the control element.  Bouaziz et al. teaches of having a logo representing a function of the vehicle on a control element that is movable (Paragraphs 5, 12-13, 16, 24).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Bouaziz et al. into the invention of Sorokin et al., as modified, in order to appropriately trigger or activate the assigned appliance function.  (Paragraph 16.)  Furthermore, because both Sorokin et al. and Bouaziz et al. teach methods of labeling control elements, it would have been obvious to one skilled in the art at the time the invention was filed to substitute one method (on the control element) for the other (adjacent the control element) to achieve the predictable result of identifying control elements.  
With respect to claim 12, Sorokin et al., as modified, discloses repositioning the passive control element (2a-2c) to another portion of the active fastening area (MTD paragraphs 10, 14, 26: MTD paragraph 14 “Similar to the magnets on a clipboard, a control element can stick to any point on the display surface.  Operating elements are either positioned completely freely or at predefined snap-in points”).  (Fig. 1, MTD paragraphs 6-32.)
Claims 5-6 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sorokin et al., Rao et al. and Bouaziz et al., as applied to claims 1 and 4 above, and further in view of Waeller et al. (DE 10 2010 010 574 A1; Machine Translation of Description ‘MTD’), as cited by Applicant.
With respect to claims 5 and 20, Sorokin et al., as modified, discloses using a display surface with capacitive effects (MTD paragraph 8) but is silent regarding a film.  Waeller et al. teaches of the active fastening area comprises a printed capacitive film (4; MTD paragraph 29).  (Figs. 1-10f, MTD paragraphs 5-42.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Waeller et al. into the invention of Sorokin et al., as modified, to accurately operate infotainment systems or setting functions of the vehicle.  (MTD paragraph 16.)
With respect to claims 6 and 21, Sorokin et al., as modified, discloses the capacitive film (taught by Waeller et al.) is disposed on a face of a trim panel (MTD paragraph 10).  (Fig. 1, MTD paragraphs 6-32.)
Claims 7 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sorokin et al. and Waeller et al., as applied to claims 1, 4-6 and 20-21 above, and further in view of Sims et al. (US 2011/0147051), as cited by Applicant.
With respect to claims 7 and 22, Sorokin et al., as modified, is silent regarding positioning the capacitive film by overmolding.  Sims et al. teaches of the capacitive film is positioned by overmolding on the trim panel.  (Figs. 1-2, paragraphs 16-32, 37-46.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Sims et al. into the invention of Sorokin et al., as modified, to improve the sensitivity and/or the reliability of the capacitive switch.  (Paragraph 46.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references cited on the PTO-892 form disclose similar features of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A ENGLISH whose telephone number is (571)270-7014. The examiner can normally be reached Monday-Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A ENGLISH/Primary Examiner, Art Unit 3614